In an action by an attorney to recover the reasonable value of his professional services rendered in accordance with an agreement to pay his fee, the appeal is from a judgment of the County Court, Nassau County, entered on a jury verdict in favor of respondent. Judgment reversed and new trial ordered, with costs to appellants to abide the event. The agreement, as evidenced by the letter of appellant McGrinity dated May 29, 1950, was one, terminable at will, to pay respondent for services rendered to Cresa Realty Co., which was a defendant in an action to set aside its deed to real property. A letter of appellant Hurley dated June 24, 1952 notified respondent in unmistakable terms that appellants would not pay for subsequent services. The court erred in ruling that this notice was a nullity. The recovery allowed for services rendered between the time of receipt of such notice and the termination of the litigation in March, 1954, was erroneous. Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.